               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                         EASTERN DIVISION

WILLIAM ONEIL EDWARDS,                 )
                                       )
           Petitioner,                 )
                                       )
     v.                                )
                                       )      CASE NO. 3:16-CV-211-WKW
UNITED STATES OF                       )               [WO]
AMERICA,                               )
                                       )
           Respondent.                 )

                                   ORDER

     On October 10, 2018, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 19.) Upon an independent

review of the record and upon consideration of the Recommendation, it is

ORDERED that the Recommendation is ADOPTED, and that this case is

DISMISSED without prejudice.

     A separate final judgment will be entered.

     DONE this 5th day of November, 2018.

                                         /s/ W. Keith Watkins
                               CHIEF UNITED STATES DISTRICT JUDGE
